Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Claims 1, 4-6, 8, 9, and 11-23 are under examination.

Claim Objections
Claim 15 is objected to because “the at least one battery cell” in line 11 should be changed to “the at least two battery cells”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 9, 11-13, 15, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable US 2014/0093765 to Kusunoki, in view of US 2014/0023906 to Hashimoto et al. and US 6,864,013 to Gow et al.
Regarding claim 1, Kusunoki teaches a battery pack, e.g. electric storage apparatus 1, comprising 
a housing including an interior formed by a first external housing 3 in which at least one battery module or electric storage device 2 is arranged, the at least one battery module having at least two battery cells, the housing including two side walls 303 that run parallel to one another, two front walls 302 that run parallel to one another, 301 sealed perpendicularly to each of the two side walls and the two front walls (Figs. 2 and 3;[0044-52]; [0056]), and 
a cooling system for cooling the at least one battery cell, 
wherein the cooling system comprises at least one cooling plate, e.g. heat sink 9, arranged outside of the housing, said at least one cooling plate lying flat against the cover plate of the housing or bottom portion 301 of the external housing 3, such that heat dissipates from the at least one battery cell to the cooling plate through said cover plate (Figs. 1-3; [0050]; [0080]; [0081]), 
wherein the side walls and the front walls are connected to one another and form a frame, the frame including positioning ribs 306, some of which run parallel to the side walls 303, are connected to the front walls 302, and act as a division between the least one battery module or energy storage device 2 (Figs. 2 and 3; [0050]; [0051]; [0055]).
Kusunoki teaches that the electric storage apparatus 1 is mounted on an electric machine or equipment such as a hybrid electric vehicle (HEV) or an electric vehicle (EV) ([0088]), but does not expressly teach that the interior of the external housing 3 is gas-tight or that the at least one battery module has at least two battery cells with clamping plates disposed thereon.
Hashimoto et al. also relates to power supply apparatus for an automobile, the power supply apparatus including a plurality of battery cell stacks 5 (abstract; Fig. 1; [0002]), and teaches that each of the battery cell stacks 5 includes a cover case that can be airtightly sealed ([0012]; [0069]). Hashimoto et al. also teaches end plates 3 and/or fastening members 4, which read on the claimed clamping plates, disposed on the battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]).
3 of Kusunoki gas-tight, motivated by the fact that Hashimoto et al. demonstrates that the battery cell stacks or modules can be airtightly sealed ([0012]; [0069]) and so the skilled artisan would have appreciated the tightness of the housing enabling a use of the battery pack in extreme conditions, in particular when it is used in a motor vehicle. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include clamping plates in the battery pack of Kusunoki, motivated by the fact that Hashimoto et al. demonstrates that the end plates 3 and/or fastening members 4 fasten the cells in the stack together ([0053]; [0061]; [0062]).
Finally, Kusunoki teaches position ribs 306 that divide the at least one battery module (Figs. 2 and 3; [0050]; [0051]; [0055]), but does not expressly teach dividing walls.
Gow et al. also relates to a battery pack and teaches a battery container that includes two side walls that run parallel to one another, e.g. walls 115, two front walls that run parallel to one another, e.g. walls 113, wherein the side walls and the front walls are connected to one another and form a frame, the frame including dividing walls, e.g. partitions 107 or 109, which runs parallel to the side walls 115 and are connected to the front walls 113 (Figs. 1A, 1B; column 4, line 42 to column 5, line 33), the terms “front” and “side” defined relatively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide dividing walls between the at least one battery module of Kusunoki, motivated by the fact that Gow et al. demonstrates that the 
Regarding claim 4, Kusunoki teaches that the at least one battery module is fixed to the frame via signal lines 5, support member 6, and frame 8 including supporting posts 81 that are inserted into through-holes 313 of the cover plate 31 of the external housing 3 (Figs. 2 and 3; [0070-79]).
Regarding claim 5, Kusunoki teaches that the housing comprises two cover plates, e.g. bottom portion 301 and resin cover plate 31, which run parallel to one another and close the frame on both sides (Figs. 1-3; [0050]).
	Regarding claims 11-13, Kusunoki teaches a vehicle comprising the battery pack of claim 1, wherein the vehicle is, for example, a hybrid electric vehicle (HEV), an electric vehicle (EV), an electric motorcycle, an aircraft, or a marine vessel ([0003]; [0004]; [0088]).
Regarding claim 15, Kusunoki teaches a battery pack, e.g. electric storage apparatus 1, comprising 
a housing including an interior formed by a first external housing 3 in which at least two battery module or electric storage devices 2 are arranged, each battery module having at least two battery cells, the housing including two side walls 303 that run parallel to one another, two front walls 302 that run parallel to one another, and a 301 sealed perpendicularly to each of the two side walls and the two front walls (Figs. 2 and 3;[0044-52]; [0056]), and 
a cooling system for cooling the at least two battery cells of each of the at least two battery modules, 
wherein the cooling system comprises at least one cooling plate, e.g. heat sink 9, arranged outside of the housing, said at least one cooling plate lying flat against the cover plate of the housing or bottom portion 301 of the external housing 3, such that heat dissipates from the at least two battery cells to the cooling plate through said cover plate (Figs. 1-3; [0050]; [0080]; [0081]), 
wherein the side walls and the front walls are connected to one another and form a frame, the frame including positioning ribs 306, some of which run parallel to the side walls 303, are connected to the front walls 302, and act as a division between the least two battery modules or energy storage devices 2 (Figs. 2 and 3; [0050]; [0051]; [0055]).
Kusunoki teaches that the electric storage apparatus 1 is mounted on an electric machine or equipment such as a hybrid electric vehicle (HEV) or an electric vehicle (EV) ([0088]), but does not expressly teach that the interior of the external housing 3 is gas-tight or that each battery module has at least two battery cells with clamping plates disposed thereon.
Hashimoto et al. also relates to power supply apparatus for an automobile, the power supply apparatus including a plurality of battery cell stacks 5 (abstract; Fig. 1; [0002]), and teaches that each of the battery cell stacks 5 includes a cover case that can be airtightly sealed ([0012]; [0069]). Hashimoto et al. also teaches end plates 3 4, which read on the claimed clamping plates, disposed on the battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the external housing 3 of Kusunoki gas-tight, motivated by the fact that Hashimoto et al. demonstrates that the battery cell stacks or modules can be airtightly sealed ([0012]; [0069]) and so the skilled artisan would have appreciated the tightness of the housing enabling a use of the battery pack in extreme conditions, in particular when it is used in a motor vehicle. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include clamping plates in the battery pack of Kusunoki, motivated by the fact that Hashimoto et al. demonstrates that the end plates 3 and/or fastening members 4 fasten the cells in the stack together ([0053]; [0061]; [0062]).
Finally, Kusunoki teaches position ribs 306 that divide the at least two battery modules (Figs. 2 and 3; [0050]; [0051]; [0055]), but does not expressly teach dividing walls.
Gow et al. also relates to a battery pack and teaches a battery container that includes two side walls that run parallel to one another, e.g. walls 115, two front walls that run parallel to one another, e.g. walls 113, wherein the side walls and the front walls are connected to one another and form a frame, the frame including dividing walls, e.g. partitions 107 or 109, which runs parallel to the side walls 115 and are connected to the front walls 113 (Figs. 1A, 1B; column 4, line 42 to column 5, line 33), the terms “front” and “side” defined relatively.

Regarding claims 6, 8, 16, and 18, Kusunoki does not expressly teach that the cooling system comprises at least one flow channel which is provided in at least one side wall or in the dividing wall.
Gow et al. teaches that the cooling system comprises at least one flow channel, e.g. fluid pathways 845, provided in side walls 813 of the frame (Figs. 8-9; column 13, line 28 to column 14, line 32), and at least one flow channel, e.g. coolant channels 830, provided in the dividing wall or coolant partition 809 (Figs. 8-9; column 5, lines 24-33; column 12, line 61 to column 14, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one flow channel in at least one side wall or in the dividing wall of the battery pack of Kusunoki, motivated by the fact that Gow et al. demonstrates that the one or more coolant channels in cooling partitions provide a thermal management function in the interior of the housing (column 4, line 63 to column 6, line 10) and that the channels in the side wall form an interconnected network with the coolant channels in the partitions to circulate the coolant throughout 
Regarding claims 9 and 19, Kusunoki teaches that the cooling system comprises a gas or liquid cooling medium ([0080]).
Regarding claims 20 and 22, Hashimoto et al. teaches that the end plates 3 and/or fastening members 4, which read on the claimed clamping plates, extend parallel to the side walls of the housing (Figs. 13-16; [0054]; [0061]; [0062]), the side walls relatively defined. Gow et al. teaches that dividing walls run parallel to side walls of the housing (Figs. 1A, 1B; column 4, line 42 to column 5, line 33). Once dividing walls are incorporated into the housing of Kusunoki, the clamping plates would have been parallel to the dividing walls.
Regarding claims 21 and 23, Hashimoto et al. teaches that the end plates 3 and/or fastening members 4, which read on the claimed clamping plates, are disposed on outer lateral sides of the at least two battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki, Hashimoto et al., and Gow et al. as applied to claim 11 above, in view of US 2013/0319777 to Choo et al.
Regarding claim 14, Kusunoki teaches a vehicle comprising the battery pack of claim 1, wherein the vehicle is, for example, a hybrid electric vehicle (HEV), an electric vehicle (EV), an electric motorcycle, an aircraft, or a marine vessel ([0003]; [0004]; [0088]). 

Choo et al. also relates to a battery pack and teaches an electric vehicle, hybrid electric vehicle, or plug-in hybrid electric vehicle using the battery pack ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the prior art battery pack for a plug-in hybrid vehicle (PHEV) as demonstrated by Choo et al. because the prior art battery pack is known to power a vehicle and so the skilled artisan would have obtained expected results using a known element in a similar product.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki, Hashimoto et al. and Gow et al. as applied to claim 15 above, in view of US 2015/0380781 to Steinmeyer et al.
Regarding claim 17, Gow et al. teaches that the cooling system comprises at least one flow channel, e.g. fluid pathways 845, which is provided in at least one side wall 813 of the frame (Figs. 8A-8E; column 13, lines 28-47). 
Kusunoki and Gow et al. do not expressly teach that the cooling system comprises at least one additional flow channel in at least one front wall of the frame.
Steinmeyer et al. also relates to a temperature regulating system for a battery and teaches that the temperature regulating system is configured to direct airflow within the interior of a battery box so that air flows over substantially the entire surface of the battery in order to efficiently regulate the temperature of the battery (abstract; all figures; [0031]; [0037]).

	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claims 1 and 15 to respectively recite that dividing walls and clamping plates. In response, the Examiner has pointed out the positioning ribs 306 that act as a division between battery modules or energy storage devices 2 in Kusunoki and reasoned that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide dividing walls with cooling structures between the battery modules in order to manage heat in the interior of the housing as demonstrated by Gow et al. The Examiner has also applied a newly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725